Jackson, Judge.
This was a suit brought by plaintiff against defendant to recover wages as agent of the latter, founded on a contract made by John W. Burke, as general agent of defendant. It appears from the evidence that Burke signed as general agent of the company, but made the contract for the company, describing it as party of the one part, and Mallard as party of the other part. It appears, also, that Burke was restricted in his private contract from agreeing to any salaries but a certain per cent., but this was not known to the sub-agent, Mallard. The charter gives the general agent “the appointment of agents and direction of their work,” and “the management of their departments and of state agencies,” subject to the approval of the officers of the company. The testimony was conflicting whether the agent, Mallard, discharged his duties faithfully. The pleas were the general issue, and to the effect that Burke exceeded his powers as general agent, and the contract did not bind the company; that the contract was invalid until approved by the officers of the company, and that by its terms and signature, it did not bind the company, but Burke. The jury found for Mallard against the company, the court below refused to grant a new trial, and we affirm the judgment for reasons appearing sufficiently to be understood by the head-notes. The clause of the charter is in these words: “The general agent of. the company shall have the management of the department and state agencies, shall have the appointment of agents and direction of their work under his control, subject to the approval of the officers *66of the company, whose duty shall also be to visit each department twice every year, or oftener, should the interest of the company require it:” Acts of 1868, page 43.
Judgment affirmed.